This is a bill in equity to compel the redelivery to the plaintiff of fifty shares of common stock in the defendant Industrial Surplus, Inc. which were alleged to have been in the possession of the defendants. The defendant Rubinovitz contends that the plaintiff is entitled to only thirty-three and one-third shares. A j,udge in the Superior Court ordered that the plaintiff receive a certificate for fifty shares, and made a report of the material facts found by him. G. L. *766c. 214, §23. Birnbaum v. Pamoukis, 301 Mass. 559. The defendants appealed from a final decree. The testimony, consisting of 202 mimeographed pages, is reported. The defendants contend that the judge’s conclusion is plainly wrong, and submit a very short brief which consists of little more than assertion. It would add nothing to our jurisprudence to record a long written analysis of this factual controversy. We are of opinion that the judge’s award of fifty shares was supported by the evidence. The contention of the defendants’ counsel that he was entitled to one share, if correct, as to which we express no opinion, does not vitiate that award.
S. Myron Klarfeld for the defendants.
Sheldon Newman (Samuel Leader with him) for the plaintiff.

Decree affirmed with costs.